Citation Nr: 0731809	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  02-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to service connection for numbness of the 
feet and toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
August 1971 and from September 1981 to March 1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that denied service connection, in 
pertinent part, for etiology of chest pain, for hearing loss, 
left ear, and for numbness of the feet and toes.  In the 
veteran's July 2002 substantive appeal, he requested a 
hearing before the Board in Washington, D.C.  However, in 
June 2007, the veteran submitted a statement that he does not 
wish to appear at any hearing and to consider his case on the 
evidence of record.  

In a March 2004 rating decision, the RO granted service 
connection for coronary artery disease, claimed as chest 
pain.  As this determination constitutes a full grant of the 
benefits sought as to that claim, it is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).  Therefore, the only two issues remaining 
on appeal are those listed on the title page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the claim of hearing loss, the Board notes 
that the veteran service records reflect that he was a pilot 
during service and he contends that he was exposed to noise 
from the flightline, aircrafts, artillery and helicopters.  

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least three 
of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The Board observes that the veteran was afforded a February 
2000 VA audiology examination in connection with his claim 
for service connection for bilateral hearing loss.  The 
audiologist opined that the etiology of the veteran's hearing 
loss more than likely began while in the military due to the 
veteran's noise exposure levels reported.  However, at that 
time, the audiometric results only revealed that the veteran 
had right ear hearing loss that was considered a disability 
for VA purposes.  Given the passage of over 7 years and the 
veteran's assertions of having a current hearing loss 
disability, there is a question as to whether the veteran in 
fact currently has left ear hearing loss for VA purposes.  In 
light of the foregoing, the Board finds that in this case, 
the duty to assist requires a new audiology examination.

Turning to the issue of service connection for numbness of 
the feet and toes, the Board notes that the veteran's service 
medical records show that in July 1974, the veteran 
complained of numbness in the toes and left foot and that in 
January 1995, following a discogram, the veteran complained 
of numbness of the right ankle.  Postservice, the veteran has 
complained of numbness of the feet and toes.  The veteran, in 
essence, asserts that he has a disability manifested by 
numbness of the feet and toes which is related to service or 
to his service connected degenerative disc disease of the 
lumbar spine or the service-connected deep vein 
thrombophlebitis of the left calf.  The medical evidence does 
not specifically address whether the veteran has a disability 
manifested by numbness of the feet and toes which is related 
to service or to a service-connected disability.  Therefore, 
the Board finds that the veteran should be scheduled for a VA 
examination, to include an opinion.  

Lastly, the Board notes that the veteran has not been given a 
proper VCAA letter regarding secondary service connection.  
This should be done.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  Proper VCAA notice must be given with 
respect to the veteran's claim of 
secondary service connection.  
Additionally, with respect to both 
issues, the RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should schedule the veteran 
for a VA audiology examination, at an 
appropriate VA facility, to determine 
whether he has left ear hearing loss for 
VA purposes.  The claims file must be 
made available to the audiologist 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  The audiology examination 
must include a controlled speech 
discrimination test (Maryland CNC).  Pure 
tone thresholds at 1000, 2000, 3000, and 
4000 hertz must also be reported.  The 
examiner should thereafter give an 
opinion as to whether the veteran has 
left ear hearing loss due to noise 
exposure in service.  A complete 
rationale should be provided for all 
opinions given.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine whether the veteran has a 
disability manifested by numbness of the 
feet and toes.  All indicated diagnostic 
studies should be performed in an effort 
to address this question.  Any associated 
disability must be identified.  The 
examiner should then address whether the 
identified disability is related to the 
service complaints of numbness of the 
lower extremities and/or to the service-
connected degenerative disc disease 
and/or the service-connected deep vein 
thrombophlebitis of the left calf.

4.  After the foregoing, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



